Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/17/2021 has been received; Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 & 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeters (US 2008/0105325).
Regarding Claim 1, 12 & 13, Peeters discloses a shed forming device for a weaving machine (1 & 2a-f, Figure 1, Para. 37), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 2, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Para. 37, “formed in a known manner between two planes of warp threads”, “predefined sequence which is programmed in controller”), and one or more ventilators to create an air flow in the working space (Para. 37 & 39, “pressurized air at a given pressure”, “air flow”, “slot”, “air can flow from the air reservoir through the duct and through the outlet”), wherein heddles and warp threads are on a different level of the weaving machine than the working space (Figures 1 & 2, each part and piece of the weaving machine would technically be on a different level than the working space since the heddles and warp threads together form the working space in a different level than which they are on) wherein the ventilators interact with regulators for automatically regulating the air flow rate (valves, controller, flow sensor, Para. 37, 39, 46 & 50, “a flow of air through the valve cools”, “flow sensor…generate feedback signal for the air flow”) as a function of at least one of the following measured parameters, the flow rate of the said air flow (Para. 37, 39 & 46, 50, “provide required air flow rate”, “generate feedback signal for the air flow”), the velocity of the said air flow, the air pressure in the working space; the shed forming device further comprising one or more measuring devices to measure the at least one parameter (Para. 37, 39 & 46, 50, “provide required air flow rate at each moment in the weaving cycle”, “air flow sensor”, “pressure sensor” measures a parameter) and change the air flow rate such that a predetermined value for the at least one parameter is reached (Para. 37, 39 & 46, 50, “provide required air flow rate at each moment in the weaving cycle”, “generate feedback signal for the air flow”). 
Regarding Claim 4, Peeters discloses the regulators are provided to regulate the air flow rate during the weaving as a function of a predefined selection frequency of a group of selection elements during a future period of the ongoing weaving process (Para. 37, 39, 50, “provide a required air flow rate at each moment in the weaving cycle during the weaving operation”, “air flow sensor…generate feedback signal for the air flow”).   
Regarding Claim 5, Peeters discloses the regulators are provided to measure the velocity and/or the flow rate of the said air flow in the working space or in the area around the ventilators (Para. 37, 39, 50, “air flow sensor…generate feedback signal for the air flow”, “feedback signal”).   
Regarding Claim 6, Peeters discloses the air flow created by the ventilators gives rise to an overpressure in the working space (Para. 37, 39, 46-50, “air can flow from the air reservoir through the duct and through the outlet”).  
Regarding Claim 7, Peeters discloses the ventilators comprise at least one rotatable air-displacing element, and in that the air flow rate is automatically regulatable by automatically altering the rotation speed of at least one air-displacing element as a function of a control parameter (Para. 37, 39, 46-50, “rotate” “duct is rotatable about longitudinal axis”).   
Regarding Claim 14, Peeters disclose the working space extend between a first level and a second level of the shed forming device (Para. 37, “formed in a known manner between two planes of warp threads”).
Regarding Claim 15, Peeters discloses the working space surrounds the series of shed forming systems (Figures 1 & 2, the working space is the entirety of the area which would include the series of shed forming systems).
Regarding Claim 16, Peeters discloses a plurality of passages (each passage of air through nozzles) disposed between the shed forming systems and/or between the selectors (Para. 37. “nozzle”, “required air flow at each moment”, “air flow rates for the nozzles”), wherein the plurality of passages are configured to permit the air flow to be displaced (the plurality of passages are capable to permit the air flow to be displaced, since air flows)

Claims 1-4, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (USPN 6,216,750).
Regarding Claim 1, 12 & 13, Braun discloses a shed forming device for a weaving machine (Figures 1 & 2, Col. 1, lines 39-47, Col. 2, lines 49-56), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 2, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Col. 1, lines 39-47, Col. 2, lines 49-56, “controlled by electric actuators”), and one or more ventilators to create an air flow in the working space (Col. 1, line 59-Col. 2, line 6, Col. 3, line 29-Col. 4, line 4, “ventilation unit”), wherein heddles and warp threads are on a different level of the weaving machine than the working space (Figures 1 & 2, each part and piece of the weaving machine would technically be on a different level than the working space since the heddles and warp threads together form the working space in a different level than which they are on) wherein the ventilators interact with regulators for automatically regulating the air flow rate (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “monitoring unit and actuators”) as a function of at least one of the following measured parameters, the flow rate of the said air flow, the velocity of the said air flow, the air pressure in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “pressure”, “flow of air”)’ the shed forming device further comprising one or more measuring devices to measure the at least one parameter (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “temperature monitoring means”, “monitoring unit and actuators”, monitoring is a means of measuring a parameter) and change the air flow rate such that a predetermined value for the at least one parameter is reached (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “pressure”, “flow of air”, “actuators or motors”, “in communication with”, the flow changes dependent on heat).
Regarding Claim 2, Braun discloses the shed forming device comprises a temperature measurement apparatus in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), and in that the regulators are provided to regulate the air flow rate as a function of the temperature in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “monitoring unit and actuators”).   
Regarding Claim 3, Braun discloses the shed forming device comprises a temperature measurement apparatus to measure the temperature of one or more selection elements or of one or more carriers on which one or more selection elements are fastened (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), and in that the regulators are provided to regulate the air flow rate as a function of the temperature of the one or more selection elements or carriers (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “actuators”).   
Regarding Claim 4, Braun discloses the regulators are provided to regulate the air flow rate during the weaving as a function of a predefined selection frequency of a group of selection elements during a future period of the ongoing weaving process (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 6, Braun discloses the air flow created by the ventilators gives rise to an overpressure in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 7, Braun discloses the ventilators comprise at least one rotatable air-displacing element (27, Figure 2), and in that the air flow rate is automatically regulatable by automatically altering the rotation speed of at least one air-displacing element as a function of a control parameter (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 8, Braun discloses the ventilators comprise at least one fan having a rotor comprising one or more blades, the position of which is changeable (27, Figures 1-4), and in that the air flow rate is automatically regulatable by automatically altering the position of at least one of the blades as a function of a control parameter (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 9, Braun discloses the shed forming device comprises a temperature detector (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), which is arranged in the area around the shed forming device and interacts with the control device (Col. 3, lines 29-62), wherein the control device is provided to switch off the weaving machine when the temperature exceeds a preset limit value (Col. 1, line 59-Col. 2, line 6, Col. 3, line 29-Col. 4, line 4).
Regarding Claim 10, Braun discloses the automatic regulation of the air flow rate enables cooling of the working space (Col. 1, line 59- Col. 2, line 6, “cooling”).
Regarding Claim 11, Braun discloses the automatic regulation of the air flow rate enables cooling of the selection means disposed in the working space (Col. 1, line 59- Col. 2, line 6, “cooling”), the selection means comprising a plurality of electrical actuators and/or electrical components (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “monitoring unit and actuators”).

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stueble (USPN 6,128,832).
Regarding Claim 1, Stueble discloses a shed forming device for a weaving machine (Figure 1, Col. 2, lines 52-67), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 5, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Figures 1-3, Col. 2, lines 52-67, “selectively move”), and one or more ventilators to create an air flow in the working space (Figures 1 & 5, Col. 5, lines 6-34, “air delivery conduit”, “fan”), wherein heddles and warp threads are on a different level of the weaving machine than the working space (Figures 1 & 2, each part and piece of the weaving machine would technically be on a different level than the working space since the heddles and warp threads together form the working space in a different level than which they are on) wherein the ventilators interact with regulators for automatically regulating the air flow rate (Col. 5, lines 6-55, “temperature and humidity sensors”) as a function of at least one of the following measured parameters, the flow rate of the said air flow, the velocity of the said air flow, the air pressure in the working space (Col. 2, lines 52-67); the shed forming device further comprising one or more measuring devices to measure the at least one parameter (Col. 5, lines 6-55, “temperature and humidity sensors” measures a parameter) and change the air flow rate such that a predetermined value for the at least one parameter is reached (Col. 5, lines 6-55, “sensor are in communication with processor”).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Peeters is directed to a weft insertion system by jet nozzles which is not related to a shed forming device for positioning warp yarns. Also, Peeters is not a partially enclose working space.
Examiner respectfully disagrees. Peeters does disclose a shed forming device for positioning warp yarns since Peeters discloses a shed is formed (Para. 37). In response to applicant's argument that Peeters is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Peeters, like applicants invention, is related to weaving and it therefore analogous. As stated in Peeters “the shed is formed in a known manner between two planes of warp threads” (Para. 37). It is clear a shed would need to be formed between the warp yarns for a weft yarn to be inserted. Most weaving machines need a shed to allow for space to insert a weft yarn. In order for picking to occur, shedding must be present to create space for the weft yarn. Peeters discloses “the weft threads may be inserted in the warp shed according to a predefined sequence which is programmed in controller” (Para. 37). It is noted, applicant should clarify the structure of the shed forming device to overcome Peeters.
The work space is partially enclosed in that the working space is the shed area of the weaving machine which is enclosed by the different parts of the weaving machine or yarn, Figures 1 & 2. Applicant should further clarify the work space in the claims to define over the prior art of record. What exactly is a partially enclose working space? 
Applicant Remarks: Applicant asserts Braun does not disclose regulators or any mechanism for regulating air flow rate. 
Examiner respectfully disagrees. Orficies of Braun 23a-b and 24a-b are mechanisms for regulating air flow rate due to communication with chamber a guided by regulator unit, as discussed in Col. 3, line 5-47. Even a regulation of shutting off, is a means of regulating air flow rate. Applicant should further clarify the work space and devices in the claims to define over the prior art of record.
Applicant Remarks: Applicant asserts Stueble does not disclose a regulating air flow is created in the working space. 
Examiner respectfully disagrees. The working space is the shed area of the weaving machine which is enclosed by the different parts of the weaving machine, Figures 1-5. Applicant should further clarify the work space in the claims to define over the prior art of record. What exactly is a partially enclose working space? Also, air flow is clearly created into the space by 20 (Col. 3, line 1-Col. 6, line 54). Air flow is regulated by sensors. Stueble, inasmuch is claimed, discloses the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732